Citation Nr: 0716564	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-04 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back condition, 
to include scoliosis and lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1980 to December 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran had a formal hearing before a 
RO decision review officer in July 2006 and the transcript is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran alleges that his low back pain is the result of 
carrying heavy loads of equipment for long distances while on 
duty as a medical technician.  Specifically, he testified as 
to carrying 60 to 100 pounds of equipment on long hikes or 
during field missions.  

The veteran's DD-214 confirms the veteran served as a medical 
technician for the vast majority of his military service.  
His service medical records, however, are silent as to any 
complaints, treatments or diagnoses of any back condition.  
There is a notation in a May 1981 treatment record, which 
indicates a prior history of whiplash injuries from a car 
accident and "family spinal problems."  At that time, 
however, the record did not indicate any current complaints, 
necessary treatment or back diagnosis.  The veteran's 
entrance and separation examination, moreover, are completely 
silent as to any spine abnormalities.  

The veteran acknowledges that there is a lack of in-service 
back treatment.  He testified, however, that his back pain 
began prior to separation from the military and personal 
problems prevented him from focusing on back treatment while 
in service.  He also claims that as soon as he was discharged 
from the military and his familial situation improved, he 
immediately sought treatment for his back.  

The veteran's treatment records in fact show the veteran 
sought treatment in January 1989 with a private doctor, Dr. 
Malnor, one month after separation from the military.  Dr. 
Malnor diagnosed the veteran with mild scoliosis of the 
lumbar spine convexed to the left.  Dr. Malnor also indicated 
a significant pelvic tilt and a leg length discrepancy (LLD), 
confirmed by x-rays.  No opinion regarding etiology was 
rendered at that time. 

A February 1997 civil service medical examination also 
indicates a diagnosis of slight scoliosis, but with convexity 
to the right.  VA outpatient treatment records from 2004 to 
2006 consistently show treatment for chronic back pain with 
at least one reference in December 2005 to a post-service 
injury.  At that time, the treatment record indicates the 
veteran "suffered a lifting injury last week." 

The veteran underwent a VA examination in March 2004 where 
the examiner diagnosed the veteran with lumbosacral strain 
and osteoarthritis of the bilateral hips.  No opinion 
regarding etiology was rendered.

In support of his claim, the veteran submitted three medical 
statements, one from a private chiropractor and two from his 
primary treating physician who later became a VA employee.  
David C. Kirchinger, M.D., originally treated the veteran in 
the private sector and submitted a February 2005 statement 
opining as follows:

On exam, there is mild left lumbar tenderness to 
palpation at about L4 with stated exacerbation.  His 
peripheral extremities reveal normal pulses, reflexes, 
strength, and range of motion.

His duties since his retirement from the military 
service have not included any long-term repetitive heavy 
lifting with his back, or other activities that could 
contribute to an exacerbation of this situation.  It 
does seem reasonable to me that this chronic pain could 
be related to long term and excessive use as a part of 
normal duties during active military service, and that 
his duties as a senior corpsman could have been the 
initiating event that began this course of chronic pain.

In February 2006, Dr. Freeland, the veteran's chiropractor, 
diagnosed the veteran with facet trophism, thinning disc 
space, scoliosis, and degenerative joint disease at the L4 
level opining as follows:

These findings are consistent with long term 
degeneration and adaptation due to trauma of the lumbar 
spine.  It is as likely as not that these changes 
occurred during [the veteran's] years in the military 
service.

Dr. Kirchinger submitted an additional statement in August 
2006 after review of the veteran's military records and post-
military medical records.  Dr. Kirchinger, in an August 2006 
statement, opined as follows:
        
I have been seeing [the veteran] for two years as a 
medical doctor at Grand Valley Health Plan.  4 months 
ago, I became an employee of the V.A., and now I 
continue to see [the veteran] as a patient....  I have 
reviewed [the veteran's] military records, discussed his 
military history with him, and I have reviewed his 
medical records since his time of active duty.  It 
continues to be my opinion that his medical condition 
stems from activities required while in active service 
to our country, during his time in the Navy.
        
I have also reviewed recent evaluation by a private 
Chiropractor in town, Dr. Freeland.... These conditions 
[diagnosed by Dr. Freeland] could be traced back to 
events that occurred during active duty, in particular 
the compensatory scoliosis is easily explained by active 
duty responsibilities.

While favorable at first glance, these medical opinions do 
not provide an adequate description of what the veteran's 
current low back condition is or an adequate rationale of why 
the "condition" is related to service.  While symptoms such 
as "tenderness," "long-term degeneration" and "chronic 
pain" are mentioned, as well as the diagnosis of 
"compensatory scoliosis," it is unclear what current 
disability or disabilities the doctors are relating to the 
veteran's military service.  The rationales of the opinions, 
moreover, are not adequately explained.  For example, Dr. 
Kirchinger indicates that the veteran's post-military career 
did not include any heavy lifting.  VA medical records, 
however, clearly indicate the veteran suffered at least one 
lifting injury on or around December 2005.  It is unclear if 
either medical professional considered this injury in 
rendering their opinions.  This is especially true since both 
doctors treated the veteran at the same medical clinic and, 
therefore, presumably had the same inaccurate information.  
Also, Dr. Kirchinger in particular uses inconclusive phrases 
to include "could have been" or "could be" related to 
service.  

Lay evidence concerning continuity of symptoms after service 
is credible and ultimately competent, regardless of the lack 
of contemporaneous medical evidence. Buchanan v. Nicholson, 
No. 05-7174 (Fed. Cir. June 14, 2006).  The provisions 
concerning continuity of symptomatology, however, do not 
relieve the requirement that there be medical evidence of a 
nexus to service.  See Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).  

In this case, the pre- and post-service medical records are 
not dispositive as to the etiology or diagnosis of the 
veteran's current low back problems, but they raise the 
possibility that a diagnosed low back condition may be 
associated with his military service.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  This is especially true 
in light of Dr. Kirchinger's and Dr. Freeland's medical 
opinions.  While the veteran was afforded a VA examination in 
March 2004 the examiner did not proffer an opinion regarding 
etiology at that time.  In light of the ambiguous medical 
evidence here, a new VA examination is indicated.

The RO/AMC should also take this opportunity to obtain recent 
VA outpatient treatment records from February 2006 to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
for treatment from the VA Medical Center 
in Grand Rapids, Michigan from February 
2006 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  After the above evidence is obtained, 
to the extent available, schedule the 
veteran for an appropriate VA examination 
for his claimed low back conditions, to 
include lumbosacral strain and scoliosis.  
The physician should provide an opinion as 
to whether it is at least as likely as not 
that any current low back condition found 
is related to the veteran's military 
service versus any post-service incident, 
to include the December 2005 lifting injury 
referenced in his VA medical treatment 
records.  Pertinent documents in the claims 
folder must be reviewed by the examiner and 
the examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation, resolving any 
conflicting medical opinions rendered, 
specifically those rendered by Dr. 
Kirchinger and Dr. Freeland. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.  The RO should then readjudicate the 
veteran's claim.  If the claim remains 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board, if in order.

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

